DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In regard to Claims 1-12, wherein claims 2-6 and 8-12, the phrase, “micro” has been corrected to state “motor” (See attached Claim set)











TERMINAL DISCLAIMER
The terminal disclaimer filed on 04/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 10,574,165 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (closest prior art Iijima et al., patent No. US 6,583,593) fails to teach the processor is configured to generate N-dimension voltage vectors from superposition of selected ones of the digital values of the N-phase measurements and in combination with the other limitations of the base claim.
As to claim 7, the prior art of record(s) (closest prior art Iijima et al., patent No. US 6,583,593) fails to teach the processor is configured to generate N-dimension current vectors from superposition of selected ones of the digital values of the N-phase measurements and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see remarks, filed 04/12/2021, with respect to claims 1-12 have been fully considered and are persuasive.  The double patenting rejection of claims 1-12 has been withdrawn based on filing of terminal disclaimer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner of Art Unit 2837	04/16/2021